Citation Nr: 0514438	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-35 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
heart disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from July 1967 to 
October 1970 and from July 1974 to October 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence to reopen a previously denied claim for service 
connection for a heart disorder had not been submitted.  

The veteran testified at a hearing held before the 
undersigned in December 2004 in Washington, D.C., in 
connection with his appeal.  A transcript of the hearing has 
been prepared and is of record.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The Board finds that, for the reasons that follow, the case 
must be remanded to the RO for additional evidentiary 
development before the appeal is reviewed by the Board.  

The veteran contends that the heart disease for which he 
seeks service connection is the result of inoculation with an 
adenovirus vaccine during service as part of his 
participation in an experimental research program.  The 
injection of an adenovirus vaccine is documented in service 
medical records.  

The evidence shows that heart disease was first manifest in 
1990 when the veteran had a myocardial infarction.  He has 
since had at least one additional myocardial infarction and 
underwent coronary artery bypass graft surgery in 1996 at the 
VA hospital in Asheville, North Carolina, for three-vessel 
arteriosclerotic heart disease.  

Service connection for disability claimed to be associated 
with an adenovirus injection, including heart disease, was 
denied in September 1995 following receipt of the veteran's 
original service connection claim in April 1995.  The veteran 
did not appeal, and the denial became final after one year.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2004).  
Therefore, the merits of the claim can readjudicated only if 
new and material evidence to reopen the claim is submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

In support of his request to reopen the claim, the veteran 
has submitted an excerpt from a medical text and a medical 
treatise obtained on the internet that address the question 
of whether injection with an adenovirus vaccine can cause 
heart disease.  At his hearing the veteran expressed the 
belief that he still has live adenovirus in his body.  Citing 
the treatises, he requested a VA examination to determine 
whether the adenovirus caused his heart disease.  

Unless and until it is determined that the claim has been 
reopened by submission of new and material evidence, the 
Board does not have jurisdiction to review the merits of such 
claim, including the question of whether a physical 
examination of the veteran is warranted.  The Board will 
defer its appellate review of the new and material evidence 
issue until further action to ensure VA compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) has been 
completed.  

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

The RO sent a VCAA notice letter to the veteran in March 2003 
that properly advised him of the evidentiary requirements 
relating to new and material evidence but did not contain the 
additional notifications required by the VCAA, as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Pursuant 
to Quartuccio, VA must notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  VA must also advise a 
claimant which evidence the claimant must supply and which 
evidence VA will obtain on his or her behalf.  

The Board may not take action on its own to cure a defect in 
a VCAA notice.  See Disabled American Veterans v. Principi, 
327 F.3d 1339 (Fed. Cir. 2003) (which invalidated as contrary 
to statutory authority the regulation giving the Board 
authority to cure a procedural defect in an appeal by 
providing the claimant notice under the VCAA).  It would be 
contrary to the law and potentially prejudicial to the 
veteran for the Board to issue a decision before the VCAA 
notice requirements have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under the regulations implementing the VCAA, the VA duty to 
assist a claimant seeking to reopen a previously denied claim 
is limited to procurement of Government records, including VA 
records, service department records, and records from other 
federal agencies.  38 C.F.R. 3.159(c)(1)(2)(3)) (2004).  

In the present case, the veteran testified at his hearing 
that he receives treatment for his heart from VA and from VA 
only.  Since the most recent VA outpatient treatment records 
in the appellate file date from 1998, all available reports 
dated since then must be obtained.  VA records relating to 
the 1996 coronary artery bypass graft surgery must also be 
obtained.  In addition, the file contains information that 
the veteran has filed a claim for benefits from the Social 
Security Administration.  Relevant records in the possession 
of that agency must be obtained.  



In view of the foregoing, the case is remanded to the VBA AMC 
for the following actions:  

1.  The VBA AMC should obtain all medical 
records pertaining to coronary artery 
bypass graft surgery performed at the 
Asheville, North Carolina, VA hospital in 
1996, for inclusion in the record on 
appeal.  

2.  The VBA AMC should obtain all VA 
medical records pertaining to the veteran 
since September 1998, including 
outpatient and hospital treatment 
reports, for inclusion in the record on 
appeal.  The records should be requested 
from the VA Medical Centers in Beckley, 
West Virginia, and Salem, Virginia, as 
well as Asheville, North Carolina.  

3.  The VBA AMC should ensure that VA has 
satisfied all VCAA notice obligations in 
accordance with 38 U.S.C.A. § 5103 (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran, (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide and (4) request that 
the claimant provide any evidence in his 
possession that pertains to the claim. 38 
U.S.C.A. § 5103(a) and (b) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

4.  After completion of the foregoing, 
the RO should readjudicate the issue of 
whether new and material evidence to 
reopen the veteran's claim has been 
submitted.  If the determination is 
adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and his representative 
should be given a reasonable period of 
time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Vito A. Clementi 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




